Citation Nr: 0628805	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-48 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating decision of the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
a left ankle disability, hearing loss, tinnitus, and PTSD.

In November 2004, the Board also denied the left ankle, 
hearing loss, and tinnitus claims; and remanded the PTSD 
claim to afford the veteran an examination.

In notes from VA's Appeals Management Center (AMC) dated in 
November 2004, it was indicated that the veteran wished to 
pursue a claim related to cancer.  This issue has not been 
developed for appellate consideration, and is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated as a result of 
service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of post-decisional documents was 
required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in letters issued in August 2003 and January 
2005, the AMC notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the January 2005 
VCAA letter contained a notation that the veteran was to give 
the VA enough information about the evidence so it could 
request and that he was responsible for ensuring that VA 
received evidence not in the custody of federal sources.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

The veteran demonstrated his actual knowledge of the need to 
submit evidence in his possession, by submitting such 
evidence in August 2005.

Although the notice was provided after the initial denial of 
the claim, the timing deficiency was cured by readjudication 
after the notice was provided.  Mayfield v. Nicholson.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the January 2005 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or an effective date.  Since the claim 
is being denied, no rating is being given and no effective 
date is being set.  He is, therefore, not prejudiced by the 
absence of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records 
and afforded him a comprehensive VA examination in November 
1996 addressing the disorder at issue on appeal.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The veteran was afforded an examination in November 1996.  
The Board determined that further examination was needed to 
clarify whether he met the criteria for a diagnosis of PTSD.  
The veteran declined to attend multiple VA examinations 
scheduled in response to the Board's remand.  The veteran 
initially reported that he would not attend the examinations 
because he had cancer and was in pain.  In August 2005, the 
AMC advised the veteran that if he was unable to attend an 
examination because of his health he should advise the 
medical facility scheduling the examination, and a more 
convenient place or time could be arranged.  In September 
2005, he again refused a VA PTSD examination.  No reasons 
were specified.

Where a veteran fails without good cause to report for 
necessary examinations scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a),(b) (2005).  
Although a serious illness, such as cancer, could constitute 
good cause for failing to report, the RO alerted the veteran 
to the possibility of having an examination that accommodated 
the illness.  The veteran still refused to undergo an 
examination and provided no reasons for the refusal.  The 
Board's remand had told him why the examination was 
necessary.  Under these circumstances, good cause for failing 
to report has not been shown, and the claim will be decided 
on the basis of the evidence of record.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in PTSD service connection 
claims

In order to establish service connection for a particular 
disorder, the evidence must demonstrate that a disease or 
injury resulting in a current disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  

Service connection for PTSD requires a current diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If the evidence establishes that the 
veteran was engaged in combat with the enemy or was a 
prisoner of war (POW), and the claimed stressor is related to 
combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Where, however, VA 
determines that the veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence 
corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely of 
after-the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

Factual Background and Analysis

The initial question is whether there is a diagnosis of PTSD, 
as contemplated under 38 C.F.R. § 3.304(f).  In this regard, 
the Board notes that VA and private medical records dated 
from December 1990 to May 1991 reflect diagnoses including 
passive aggressive personality disorder, major depression and 
generalized anxiety order, but not PTSD.

In November 1996, the veteran underwent a VA examination for 
his claimed PTSD.  The examiner noted that the veteran served 
in Korea for nine months where his duties included loading 
and unloading helicopters with the sick and wounded. 

The veteran indicated that he thought about his Korean War 
experiences much of the time and dreamt of his war 
experiences about twice per month.  He slept poorly and often 
experienced headaches.  He did not particularly avoid stimuli 
that might remind him of war but he did not look at Korean 
War movies.

The veteran was diagnosed with probable generalized anxiety 
disorder with agoraphobia and possible PTSD with prominent 
anxiety component.  It was noted that the veteran had 
symptoms that were consistent with PTSD, but these symptoms 
had a particular quality of a generalized anxiety disorder.

In reviewing this evidence, the Board preliminarily notes 
that VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

The record indicates that none of the private and VA records 
from December 1990 to May 1991 reported PTSD.  

The VA examination in November 1996 merely indicated that the 
veteran had possible PTSD with prominent anxiety component.  
The Court has previously held that statements from doctors 
which are inconclusive cannot fulfill the requirements for 
service connection.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Moreover, it is unclear whether the examiner had an 
opportunity to review the veteran's claims file.  The 
examiner did not consider the history reported by the private 
physician in January 1991.  That history included what were 
described as severe psychosocial stressors after service, and 
an extensive family history of psychiatric illness.  To the 
extent the examiner failed to consider this important 
history, he relied on an inaccurate history.  An assessment 
based on an inaccurate history is of no probative value.  See 
Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly 
v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background); cf.  
Kowalski v. Nicholson, 19 Vet App 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).

In any event the VA exam reports only possible PTSD rather 
than the diagnosis of PTSD required by 38 C.F.R. § 3.304(f).  
There is no other competent diagnosis of PTSD.  Absent such a 
diagnosis, there is no basis for service connection for this 
disorder, or for further development as to combat 
participation or stressor verification, and the veteran's 
claim must be denied.

The Board notes the veteran's assertions regarding his 
claimed PTSD that he presented in his October 2004 and July 
2006 appellant briefs, the April 2004 Statement of Accredited 
Representative, his September 1996 statement and a December 
1971 statement from a service acquaintance.

While the veteran is competent to report current symptoms, as 
a layperson, he is not competent to advance a theory of 
causation or to offer a diagnosis.  38 C.F.R. § 
3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the record does not demonstrate a current diagnosis of 
PTSD, the veteran's claim for service connection is denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


